NUMBER 13-12-00368-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI C EDINBURG


JAVIER DE LA ROSA JR.,                                                        Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                   On appeal from the 107th District Court
                        of Cameron County, Texas.


                 ORDER TO FILE APPELLATE BRIEF
             Before Justices Rodriguez, Garza, and Benavides
                             Order Per Curiam

      On July 1, 2014, this Court ordered appellant’s counsel to file his appellate brief on

July 11, 2014. This Court also noted that further motions for extension of time would not

be favorably entertained by this Court, absent extreme circumstances. On July 11, 2014,
appellant’s counsel, the Honorable Rebecca Rubane, filed a “final” request for an

extension of time to file appellant’s brief until July 18, 2014.

       After due consideration of appellant counsel’s motion, we GRANT appellant’s final

motion for extension of time to file appellant’s brief and ORDER the Honorable Rebecca

Rubane to file the brief on or before July 18, 2014. No further extensions will be granted.

If counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4). The

Clerk of this Court is ORDERED to serve a copy of this order on the Honorable Rebecca

Rubane by certified mail, return receipt requested.

       It is so ORDERED.

                                                                     PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of July, 2014.




                                               2